﻿I have pleasure in extending to Mr. Garba, of Nigeria, the warm congratulations of the Mauritanian delegation on his well deserved election to the presidency of the General Assembly at its forty-fourth session. This choice is an indication of the great respect and esteem that Nigeria enjoys on the international scene, and a tribute to the experience and personal qualities of Mr. Garba, whose leadership will guarantee achievement of the objectives that have been set for this session. I should like to pay tribute also to Mr. Garba's predecessor, Mr. Dante Caputo, with whose country - Argentina - we have friendly relations, for the high quality of the work that was done during the forty-third session. I want also to extend our congratulations to the Secretary-General, Mr. Javier Perez de Cuellar, for his tireless and devoted efforts towards the realization of this Organization's ideals of peace, justice and equality.
The continued improvement in the international political climate and the new prospects for a settlement of certain regional conflicts give rise to great hopes. Peace has started to become a reality for peoples that have been deprived of it for a long time. 
This process has made it possible, inter alia, to end hostilities between Iraq and Iran, conclude an agreement on Afghanistan, begin the process of implementing Security Council resolution 435 (1978) concerning the independence of Namibia, and pursue the mediation efforts of the United Nations and the Organization of African Unity relating to the settlement of the problem of the Western Sahara. While lauding the progress achieved in moving towards peace, Mauritania cannot but express its deep concern over the continuation of the Middle East conflict as well as the aggressive practices of the policy of racial discrimination committed against all the peoples of southern Africa.
The unshakeable solidarity of my country with the just and legitimate struggle of the Palestinian and the South African peoples has been a constant of our policy, which stems from the fact that we belong to both the Arab and the African worlds. Our geographical and human realities, as well as our history, qualify Mauritania to play an active and constructive role in this field. That role is manifested in our unremitting efforts to cement relations between those two worlds, as well as our active participation in all Arab and African organizations and sub regional groups in North Africa and in the southern Sahara. In this connection, the establishment of the Arab Maghreb Union on 17 February last in Marrakesh, was in response to the aspirations of all the peoples of the region, which have, for generations, longed for such a Union.
While positive elements of current international events in recent years are a source of pride and hope for the international community as a whole, regions of crises and tension remain where our serious and prompt efforts could bring about the necessary solutions. 
In this context, the question of the Western Sahara continues to be the focus of the attention of the Organization of African Unity and the United Nations. The acceptance of the peace proposals of the Secretary-General by both parties concerned, and the initiation of a direct dialogue between the King of Morocco and the representatives of the POLISARIO Front last January, are welcome and positive elements. We sincerely hope that that question will be resolved in a satisfactory manner as soon as possible. That would undoubtedly contribute to the consolidation of a united Maghreb and of African Unity as a whole.
These signs of hope, unfortunately, do not emerge everywhere. In the Middle East, the valiant Palestinian people continues to suffer under oppressive Israeli occupation, despite the Palestinian resistance, which grows by the day. The intifadah launched almost two years ago is intensifying in such a way as to leave no doubt that it is not an ephemeral act but is a truly deep expression of the rejection by an entire people of foreign occupation. Therefore, the intifadah will never come to an end as long as the national rights of the Palestinian people continue to be denied.
The conscience of the whole world continues to be touched by this tragedy, which has been going on for more than 40 years. Today, a historic occasion is at hand to find a comprehensive, just and final solution to the Palestinian problem, which undoubtedly lies at the heart of the Middle East conflict. The brave decisions adopted by the last meeting of the Palestine National Council in Algiers and the peace message of Mr. Yasser Arafat, Chairman of the Palestine Liberation Organization (PI/D) and head of the Palestinian State, sent to our Assembly at its previous session, are evidence of a sincere desire for peace. In this context, the beginning of an American-Palestinian dialogue is an encouraging sign.
But all those peaceful intentions and the desire for dialogue have encountered the intransigence of Israel, which persists in its practices, thinking that it can stop the course of history through the use of blind repression. It is up to all of us who have the power to bring influence to bear on the course of events to remove the last obstacle to peace, in compliance with the resolutions and recommendations repeatedly adopted by the General Assembly.
We continue to believe that the only possible way of achieving that result is by convening forthwith an international peace conference on the Middle East under the auspices of the United Nations and with the participation, on an equal footing, of all the parties concerned, including the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people. That solution will necessarily have to lead to the establishment of an independent Palestinian State with the Holy City of Al-Quds as its capital, and to the withdrawal of occupying forces from all occupied Arab territories.
If the situation remains highly precarious in the Middle East because of the expansionist Zionist policy, peace and security are no less threatened in southern Africa, where the shameful apartheid regime continues to commit the most heinous crimes against the peoples of that region.
The policy of violence which that regime has built into a system of government continually arouses the conscience of the entire world aid brings forth its condemnation. Patriots -such as Nelson Mandela still languish in South African gaols, and the most elementary rights are still denied the South African people. This policy has already been condemned as a crime against humanity and must not continue. We believe that comprehensive and mandatory sanctions ate necessary and that any attempt to delay or oppose them is tantamount to prolonging the suffering of the South African people.
As stated and demonstrated on many occasions, Mauritania will continue to support tirelessly the just struggle of the South African people until the odious system of apartheid is completely eradicated. In Namibia, hope grows anew with the incipient implementation of Security Council resolution 435 (1978). After the terrible suffering endured during a lengthy, bitter and pitiless war for national liberation, signs of a final settlement are beginning to emerge as a reward for the Namibian people, who sacrificed life and property in their struggle under the leadership of the South West Africa People's Organization (SWAPO). At this critical juncture, however, when the destiny of an entire nation is at stake, it is necessary to be more vigilant and resolute until the legitimate aspirations of the Namibian people have been completely achieved. While Mauritania commends the efforts made by all parties in order to achieve that result, it hopes and desires that the process thus begun will lead to the independence of Namibia, under the leadership of SWAPO, the sole and authentic representative of the Namibian people. 
In the Gulf the war between the neighbouring countries of Iraq and Iran has been ended thanks to the cease-fire that entered into force on 20 August 1988. Mauritania, which has always worked to bring an end to that destructive war, is pleased at the cessation of hostilities. It expresses its hope that direct negotiations will take place between the two parties, with no pre-conditions whatsoever, under the auspices of the United Nations Secretary-General in order to achieve a just, comprehensive and lasting peace that will restore stability to the region and enable the two peoples to devote their energies and resources to their own development efforts.
In Afghanistan, the Geneva Agreements of 14 April 1988 have led to the withdrawal of all foreign troops. My country cannot but welcome the impressive victory of the fraternal Muslim people of Afghanistan, who did not grudge any sacrifice for the sake of its freedom aid dignity. We hope that the Afghanis will be able to surmount their differences in order to tackle the task of rebuilding their country.
In Kampuchea, we take hope from the continuous efforts under way to reach a peaceful solution to its problems. That solution must be based on the many relevant and wise resolutions adopted by the General Assembly, all of which reaffirm the need for the unconditional withdrawal of all foreign troops and the free exercise by the Cambodian people of the right to self-determination.
In Central America, the peace process has been re-launched by the Tela agreement. Mauritania is pleased at that positive development and hopes that it will lead to the establishment of a just aid lasting peace in that region.
With regard to the Korean issue, my country has always advocated the peaceful reunification of the peninsula in the interest of all the Korean people. That reunification, however, must be the outcome of negotiations and dialogue. We are pleased at the initiatives taken by both sides in this connection aid we hope that they will rapidly be crowned with success.
The world economic situation remains a source of major concern. The industrialized countries have registered a significant expansion. But the economies of the developing countries are still deteriorating, in spite the major reforms and structural adjustment programmes undertaken by their Governments. The gap between developed and developing countries continues to grow, and the latter still face the decline In the prices of their main products, the overwhelming burden of debts, and the many obstacles to the transfer of technology.
The Heads of State or Government of the non-aligned countries have just reaffirmed at Belgrade that only the resumption of the North-South dialogue and global negotiations to establish a new international economic order can lead to the acceleration of the economic aid social development of developing peoples.
The interdependency of nations and the interaction of problems and interrelated interests call for such an approach. It is to be hoped that the Second United Nations Conference on the least Developed Countries and the international development strategy for the fourth United Nations development decade will contribute to achievement of that goal.
The developing countries are particularly sorely tried by heavy indebtedness, repayment of which has nullified all their efforts towards development and has led to a situation whose overall outcome is to the benefit of the developed countries.
The urgent need to reverse that situation requires the deepening and expanding of the various initiatives that have been announced in tills connection. The initiatives taken by certain court tries such as the Bader al Republic of Germany, France and Canada deserve particular mention. 
The economic situation in Africa is still particularly critical. Per capita production in the continent has once again declined. Development efforts are still being impeded by external factors over which Africa has no control. Africa is also suffering from the tragic effects of drought, desertification, and the seasonal invasion of locusts. No African com try is capable alone of overcoming the combined effects of economic crisis and natural disasters. Nevertheless, African countries have undertaken major large-scale reforms, in keeping with the commitments entered into in the context of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. The co-operation that was to have been engendered by that Programme has not, however, materialized.
As a result, the responsibility of the international community remains undiminished in connection with the international community’s contribution to the continent's economic recovery and development.
In the immediate future an appropriate solution to the debt problem must be sought, and the best way to do so remains, in our view, the convening of an international conference on the subject.
In national terms, Mauritania is continuing to implement the programme of economic reforms begun in 1985. It has just initiated a programme of economic recovery that has met with the support of our main financial markets, particularly our Arab brothers, the World Bank and the International Monetary Fund. That programme is aimed in the long term at ensuring self-sustaining development and socio-economic growth. The country's population is already participating effectively in that development effort thanks to widespread democratisation at the grass-roots level, which has made it possible for urban and rural municipalities to control their own independent management. 
The campaign against illiteracy is another important aspect of the development programme  A special State secretariat has been established to eradicate that scourge by the year 2000. Special attention is being given to the participation of women, who have been playing an increasingly active role in society. In order to institutionalise that role a ministry on the status of women was created a year ago.
I should like to take this opportunity to express our very deep gratitude to the countries and international organizations that have helped us to put our various development programmes into effect. Recently, when thousands of our citizens returned to the national territory under tragic circumstances, those friendly countries and international organizations quickly and generously participated in our efforts to reabsorb the returnees.
In our view, economic questions constitute the major challenge of our time, and for that reason they deserve special attention. The paradox here is that the resources of the Earth aid the degree of scientific and technological progress we have reached do make it possible to meet all the needs of mankind, but some States still apparently disregard this fact and are devoting to the arms race immense human, material and technological resources. There is a striking contrast between the hundreds of millions of dollars thus allocated to the manufacture, improvement and stockpiling of weapons and the deprivation and abject poverty in which two thirds of the world's population live. The stockpiling of weapons does not guarantee security: it gives rise to the arms race and festers suspicion among States. The time has come to put an end to this escalation, to resort always to peaceful means of settling disputes and to seek security in general and complete disarmament under effective international control.
We are pleased at the developments that have occurred over the past few years, but we still hope that further substantial progress will be achieved in this field. Disarmament measures must make it possible to release -additional resources for development and thus contribute to the settlement of urgent international economic problems, which, in turn, would enhance the prosperity and welfare of mankind as a whole.
The solution of the world economic problems and conflicts that are still in evidence is within our reach to solve them, it is sufficient to respect the purposes and principles enunciated in the United Nations Charter, to resort to the means of settlement it sets forth. The progress made along these lines has been great, but it must be consolidated. The peoples of the world aspire to peace, and peace is inseparable from development. The main responsibility in this area lies with the United Nations, which was set up to preserve international peace and security and to resolve international problems of an economic and social nature. But to truly carry out this noble mission, the United Nations needs the confidence of all its members. The increased interest in it that has been demonstrated recently bodes well for the future.
The Islamic Republic of Mauritania has always been faithful to the ideals of the United Nations Charter and is convinced that the only way to meet the world challenges we ate facing today is to uphold the noble and humanitarian principles of the Charter of our Organization.
 
